J-A15001-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

STANLEY J. CATERBONE                                    IN THE SUPERIOR COURT OF
                                                              PENNSYLVANIA
                            Appellant

                       v.

LANCASTER CITY BUREAU OF POLICE

                            Appellee                         No. 1219 MDA 2016


                   Appeal from the Order Entered July 8, 2016
               In the Court of Common Pleas of Lancaster County
                       Civil Division at No(s): Cl-16-05815


BEFORE: MOULTON, J., SOLANO, J., and MUSMANNO, J.

JUDGMENT ORDER BY MOULTON, J.:                                 FILED MAY 25, 2017

       Stanley J. Caterbone appeals, pro se, from the July 8, 2016 order

entered in the Lancaster County Court of Common Pleas denying his petition

for a preliminary injunction.1 We dismiss the appeal.

       Caterbone’s     filings   with    this   Court   do   not   comply   with   the

requirements of the Pennsylvania Rules of Appellate Procedure. His notice of

appeal does not identify the order from which he is appealing, see Pa.R.A.P.

904(a);2 Caterbone did not file a proof of service showing that he served the

notice of appeal upon all parties, see Pa.R.A.P. 906(a)(1); and his appellate
____________________________________________


       1
          In its July 8, 2016 order, the trial court stated that it denied
Caterbone’s motion “for [his] failure to comply with the Pennsylvania Rules
of Civil Procedure.”
       2
       Although not identified in the notice of appeal, the July 8, 2016 order
is appended to his notice of appeal.
J-A15001-17



“brief” is not in the form required by the Rules, see Pa.R.A.P. 2111-2119.

In addition to these multiple procedural deficiencies, we are also utterly

unable to discern from Caterbone’s lengthy, disjointed filing what issues he

wishes to raise on appeal or what relief he is seeking. See Pa.R.A.P. 2101

(stating that appeal may be dismissed where defects in appellant’s brief are

substantial).3

       Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/25/2017




____________________________________________


       3
       Moreover, on October 27, 2016, the trial court ordered Caterbone to
file a Rule 1925(b) statement of errors complained of on appeal by
November 16, 2016. Caterbone did not comply. Therefore, on November
22, 2016, the trial court entered an order finding all issues waived for
Caterbone’s failure to file a Rule 1925(b) statement.       See Pa.R.A.P.
1925(b)(4)(vii) (stating that any issues not raised in court-ordered Rule
1925(b) statement are waived).



                                           -2-